DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-9 and 19-20 dependent therefrom), last 2 lines, the limitation “wherein a width in the second direction of the gate electrode disposed between the epitaxial pattern gradually decreases…” is unclear.  It is noted that a word “between” means there will be two elements. Therefore, the phase “between the epitaxial pattern” is unclear because it only has one element (i.e., the epitaxial pattern).
For the examination purpose, “between the epitaxial pattern” is assumed as between the first epitaxial pattern 140 and the second epitaxial pattern 140 as illustrated in Fig. 6 of the present invention. 
● Independent claim 10 (and dependent claims 11-13 dependent therefrom), last 2 lines, the limitation “wherein a width in the second direction of the gate electrode disposed between the epitaxial pattern gradually decreases…” is also unclear because of the same reasons above.
● Independent claim 14 (and dependent claim 18 dependent therefrom), last 3 lines, the limitation “wherein a width in the second direction of the gate electrode disposed between the first epitaxial pattern gradually decreases…” is also unclear because of the same reasons above.
● Dependent claim 20, line 2, the limitation “a sacrificial gate layer” is unclear.  It is not clear because the location of “a sacrificial gate layer” has not been clarified.  In the other words, the claim language does not clarify where “a sacrificial gate layer” is located in the device structure.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19, the limitation “wherein each of the gate spacer and the active pattern has etch selectivity with respect to the epitaxial pattern” is not supported by the original disclosure.  For example, referring to Fig. 6 of the present invention, nowhere in the specification states that each of the gate spacer 134(130) and the active pattern 120 has etch selectivity with respect to the epitaxial pattern 140.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US 2017/0154958) in view of Flachowsky et al (US 2016/0118483).
Regarding claim 1, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a gate electrode 104 on the substrate, the gate electrode 104 extending in a first direction; a gate spacer T3 (corresponding to portion T3 of layer 70) on a sidewall of the gate electrode, the gate spacer T3 comprising a semiconductor material layer ([0042]); an active pattern 25 (i.e., channel, [0028]) penetrating the gate electrode and the gate spacer, the active pattern 25 extending in a second direction crossing the first direction; and an epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0066]) contacting the active pattern 25 and the gate spacer T3, wherein a sidewall of the gate spacer T3, which is adjacent to the gate electrode, has a line shape.
Fung does not disclose the sidewall of the gate spacer has a convex curved shape toward the gate electrode.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T3 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the gate spacer having a convex curved shape toward the gate electrode because the shape of the sidewall of the gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the gate spacer T3, the width in the second direction of the gate electrode 104 disposed between the first and second epitaxial layer would gradually decrease and then increases with distance away from the substrate.   
Regarding claims 2-5 and 8, Fung (Fig. 20B) further discloses: the semiconductor material layer T3 comprises silicon ([0042]); the epitaxial pattern T2 contacts the active pattern 25 at a sidewall thereof, and wherein the sidewall of the active pattern 25 is free of the gate spacer; the semiconductor material layer T3 comprises germanium ([0042]); the epitaxial pattern T2 contacts the gate spacer T3, and wherein the gate spacer T3 is free of an oxide or a nitride (i.e., silicon germanium, [0042]); and the epitaxial pattern T2 comprises a first impurity (i.e., undoped, [0042]), and the semiconductor material layer of the gate spacer T3 comprises a second impurity of a same conductive type as the first impurity (both T2 and T3 are portions of layer 70).
Regarding claims 6 and 9, if the combination of layers T2 and 80 is alternatively interpreted as “the epitaxial pattern” then Fig. 20B of Fung further discloses:  the epitaxial pattern (T2, 80) comprises a p-type impurity and silicon germanium ([0043]); and the epitaxial pattern (T2, 80) comprises a first impurity (i.e., p or n-doped SiGe source/drain, [0043]), and the semiconductor material layer of the gate spacer T3 comprises a second impurity (i.e., undoped silicon, [0042]) of a different conductive type from the first impurity.
Regarding claim 7, Fung (Fig. 20B) further discloses the epitaxial pattern (T2, 80) comprises a first epitaxial pattern T2 including undoped Si, SiP or SiCP ([0042]) and a second epitaxial pattern 80 including Si, SiGe or Ge ([0043])  on the first epitaxial pattern, the first epitaxial pattern T2 contacts the active pattern and the gate spacer.  Therefore, in view of teachings of Fung, it would have been obvious to select undoped Si or SiP (no germanium) as a material for the epitaxial pattern T2 and SiGe or Ge as a material for the second epitaxial pattern 80 that has a germanium concentration being higher than a germanium concentration in the first epitaxial pattern T2 because it is an obvious matter of design choice, depending upon the carrier mobility which is desired for the channel of the transistor.   
Regarding claim 10, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a first active pattern 25 (i.e., channel, [0028]) on the substrate; a gate electrode 104 surrounding the first active pattern; an inner spacer T3 (corresponding to portion T3 of layer 70) on a sidewall of the gate electrode 104, wherein the inner spacer T3 is between the first active pattern 25 and the substrate 11; and an epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0066]) contacting the first active pattern 25 and the inner spacer T3, wherein the inner spacer T3 comprises a semiconductor material ([0042]), and wherein a sidewall of the inner spacer T3, which is adjacent to the gate electrode, has a line shape.
Fung does not disclose the sidewall of the inner spacer has a convex curved shape toward the gate electrode.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T3 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the inner spacer having a convex curved shape because the shape of the sidewall of the inner spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the gate spacer T3, the width in the second direction of the gate electrode 104 disposed between the first and second epitaxial layer would gradually decrease and then increases with distance away from the substrate.   
Regarding claims 11-13, Fung (Fig. 20B) further discloses: an outer spacer 55 on the sidewall of the gate electrode 104, wherein the outer spacer 55 is disposed on the first active pattern 25 and the inner spacer T3; the outer spacer 55 comprises an insulating material ([0033]), and wherein the inner spacer T3 is free of an oxide or a nitride ([0042]); and a second active pattern 25 on the first active pattern 25, wherein the gate electrode 104 further surrounds the second active pattern 25, and wherein the first and second active patterns 25 extend through the inner spacer to contact the epitaxial pattern T2.
Regarding claim 14, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11 comprising a first region and a second region; a first gate electrode 104 (left 104) on the first region, the first gate electrode 104 extending in a first direction; a first gate spacer T3 (corresponding to portion T3 of layer 70)  on a sidewall of the first gate electrode, the first gate spacer T3 comprising a first semiconductor material ([0042]); a first active pattern 25 (i.e., channel, [0028]) penetrating the first gate electrode and the first gate spacer, the first active pattern 25 extending in a second direction crossing the first direction; a first epitaxial pattern T2 (corresponding to portion T2 of layer 70) on a sidewall of the first gate spacer T3; a second gate electrode 104 (right 104) on the second region, the second gate electrode 104 extending in a third direction; a second active pattern 25 penetrating the second gate electrode, the second active pattern 25 extending in a fourth direction crossing the third direction; and a second epitaxial pattern T2 (corresponding to portion T2 of layer 70, [0042]) on a sidewall of the second gate electrode, wherein a sidewall of the first gate spacer T3, which is adjacent to the first gate electrode, has a line curved shape.
Fung does not disclose the sidewall of the first gate spacer has a convex curved shape.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T3 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the first gate spacer having a convex curved shape because the shape of the sidewall of the first gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the gate spacer T3, the width in the second direction of the gate electrode 104 disposed between the first and second epitaxial layer would gradually decrease and then increases with distance away from the substrate.   
Regarding claim 18, if the combination of layers T2 and 80 is alternatively interpreted as “the first epitaxial pattern” and “the second epitaxial pattern” then Fig. 20B of Fung further discloses: a second gate spacer T3 between the second epitaxial pattern (T2, 80) and the second gate electrode 104, the second gate spacer T3 contacting the second epitaxial pattern, and the second gate spacer T3 comprises a second semiconductor material ([0042]).
Fung does not disclose the first epitaxial pattern comprises a p-type impurity and the second epitaxial pattern comprises an n-type impurity.
However, Fung further discloses that the first and second epitaxial patterns comprise either p-type impurity for forming p-channel FET or n-type impurity for forming n-channel FET.  Accordingly, it would have been obvious to form first epitaxial pattern comprising a p-type impurity and the second epitaxial pattern comprises an n-type impurity in order to form a known CMOS which consists of a pair of transistors that operate in complementary fashion.   
Regarding claim 19, the method of having the gate spacer and the active pattern “etch selectivity” with respect to the epitaxial pattern is a process limitation.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Fung does disclose the gate spacer T3/70 (i.e., Si, [0042]) and the active pattern 25 (i.e., Si, [0016]) having etch selectivity with respect to the epitaxial pattern 80 (i.e., SiGe or Ge, [0043]).
Regarding claim 20, Fung (Fig. 20B) further discloses the gate spacer T3 (i.e., Si, [0054]) differs in material composition from a sacrificial gate layer 20 (i.e., SiGe, [0054]).
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
A)  Applicant (pages 10-11 of remark) argues that the portion T3 of the liner 70 is not “a gate spacer” as claimed because it is a portion of Fung’s source/drain region 80.
This argument is not persuasive because Fig. 20B of Fung clearly shows that the portion T3 of the liner 70 is not a portion of source/drain region 80 because they are two separate layers.  Furthermore, there is no different between “a gate spacer” 134 in Fig. 6 of the present invention and “a gate spacer” T3 in Fig. 20B of Fung because they are both formed on the sidewall of the gate and between the gate electrode and the source/drain region.
B) Applicant (pages 12-13 of remark) argues that it would not be obvious to combine Fung with Flachowsky because in view of teachings of Flachowsky, the modification of Fung to have the sidewall of the gate spacer with a convex curved shape would not provide the same benefit of increasing the surface area of the fin.
This argument is not persuasive because the modification of Fung to have the sidewall of the gate spacer with a convex curved shape is not for the purpose of increasing the surface area of the fin, but rather the modification of Fung to have such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  Therefore, the motivation of improving the reliability of the device under fabrication by avoiding electrical field peaks in the corrugated semiconductor stack would motivate one of ordinary skill in the art to combine the references as suggested.
C) Applicant (page 13 of remark) argues that Fung does not teach “a germanium concentration in the second epitaxial pattern is higher than a germanium concentration in the first epitaxial pattern” as recited in claim 7.
This argument is not persuasive because Fung clearly discloses: the epitaxial pattern (T2, 80) comprises a first epitaxial pattern T2 including undoped Si, SiP or SiCP ([0042]), and a second epitaxial pattern 80 including SiGe or Ge ([0043]).  Therefore, the second epitaxial pattern 80 would have a germanium concentration higher than a germanium concentration in the first epitaxial pattern T2 (see current rejection for more details).
D) Applicant’s arguments with respect to new claim 19 (pages 13-14 of remark) have been considered but are moot because the new ground of rejections (i.e., 112 rejection, prior art rejection) are applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817